  Case 3:20-cv-01566-S Document 35 Filed 04/19/21                    Page 1 of 3 PageID 4530




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ALBERT BERLINER,

               Plaintiff,

    v.                                                Case No. 3:20-cv-01566-S

 C R BARD INC. and BARD
 PERIPHERAL VASCULAR INC.

               Defendants.

                                    JOINT STATUS REPORT

         Plaintiff Albert Berliner and Defendants C. R. Bard, Inc., and Bard Peripheral Vascular,

(collectively, “Bard”) (all, collectively, the “Parties”) in the above-referenced matter (the

“Action”), and in accordance with their March 19, 2021 Status Report, Doc. 34, respectfully

submit this Joint Report to inform the Court of the status of the settlement in principle in this case.

         The Parties continue to work diligently to finalize the settlement documents in this matter,

including working through lien resolution. The Parties anticipate needing an additional thirty (30)

days to finalize the settlement with respect to this case. If Plaintiff has not filed dismissal papers

within 30 days from the stay extension being granted, the Parties will file a joint status report

regarding the status of the settlement.




                                                  1
 Case 3:20-cv-01566-S Document 35 Filed 04/19/21          Page 2 of 3 PageID 4531



                               Respectfully Submitted,

/s/ Alex Barlow                         /s/ Melissa Dorman Matthews
ALEX BARLOW                             MELISSA DORMAN MATTHEWS
MS Bar No. 100285                       Texas Bar No. 00790603
barlow@shraderlaw.com                   mmatthews@hartlinebarger.com
SHRADER & ASSOCIATES LLP                Jordan E. Jan-eau
9 Greenway Plaza, Suite 2300            Texas Bar No. 24110049
Houston, TX 77046-0941                  jjarreau@hartlinebarger.com
(713) 782-0000                          HARTLINE BARGER LLP
(713) 571-9605 (fax)                    8750 N. Central Expy., Suite 1600
                                        Dallas, Texas 75231
Attorneys for Plaintiff                 Telephone: (214) 369-2100
                                        Facsimile: (214) 267-4271

                                         and

                                         BRANDEE J. KOWALZYK
                                         Georgia Bar No. 142328
                                         brandee.kowalzyk@nelsonmullins.com
                                         TAYLOR TAPLEY DALY
                                         Georgia Bar No. 697887
                                         Taylor.daly@nelsonmullins.com
                                         NELSON MULLINS RILEY &
                                         SCARBOROUGH LLP
                                         201 17th Street NW
                                         Suite 1700
                                         Atlanta, GA 30363
                                         404-322-6156
                                         404-322-6050 (fax)

                                         Attorneys for Defendants C. R. Bard, Inc. and
                                         Bard Peripheral Vascular, Inc.




                                         2
  Case 3:20-cv-01566-S Document 35 Filed 04/19/21                   Page 3 of 3 PageID 4532



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of April, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record.


                                               /s/ Melissa Dorman Matthews
                                               MELISSA DORMAN MATTHEWS




                                                 3
